Citation Nr: 0214786	
Decision Date: 10/22/02    Archive Date: 11/01/02

DOCKET NO.  95-40 383A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from March 1969 to 
December 1970.  He died in November 1994.  The appellant is 
his widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1995 rating decision by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the appellant's claim for 
Dependency and Indemnity Compensation on the basis that 
service connection for the cause of the veteran's death was 
not established.  On preliminary review of the appeal, the 
Board remanded the case to the RO in June 1999 for additional 
evidentiary development consisting of an attempt to locate 
the veteran's service medical records, which had previously 
been associated with the claims file but which were no longer 
of record.  After completion of various unsuccessful attempts 
to locate the records, the RO issued a supplemental statement 
of the case dated in November 2001 which continued the prior 
denial and returned the case to the Board for further review 
on appeal.


FINDINGS OF FACT

1.  The appellant has been notified of the evidence and 
information needed to substantiate her claim, and all 
relevant evidence necessary for an equitable disposition of 
this appeal has been obtained.

2.  The veteran died in November 1994 as the result of 
pneumonia due to end-stage sarcoidosis.

3.  At the time of the veteran's death, service connection 
was in effect for post-traumatic stress disorder (PTSD), 
rated 50 percent disabling from November 1991; and for 
postoperative residuals of a right hydrocelectomy, rated 
noncompensable since December 1980.

4.  The veteran's active military service included duty in 
Vietnam during the Vietnam War.

5.  Beginning in 1976, the veteran was treated for Hodgkin's 
disease which was eventually brought into remission.

6.  The evidence of record is at least in relative equipoise 
with respect to the question of whether chemotherapeutic 
treatment for Hodgkin's disease accelerated the progression 
of postservice respiratory disease and contributed to 
bringing about the veteran's death.


CONCLUSIONS OF LAW

1.  Hodgkin's disease may be presumed to have been incurred 
in active military service as a result of exposure to 
herbicides.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307(a)(6)(d), 
3.309(e) (2001).

2.  A service-connected disability contributed substantially 
or materially to bringing about the veteran's death.  
38 U.S.C.A. §§ 1310, 5103, 5103A 5107, 7104 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.312 (2001).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matter -- the VCAA  

During the pendency of this appeal, Congress enacted the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), which redefines VA 
obligations with respect to notice and duty to assist.  VA 
regulations implementing the VCAA were issued in August 2001.  
See 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  See Holliday v. Principi, 14 Vet. App. 280 (2000).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information or medical or 
lay evidence that is necessary to substantiate the claim.  
The VCAA also requires that VA make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

In the present case, the appellant has been furnished with a 
statement of the case and a supplemental statement of the 
case which provided notice of the applicable law and 
regulations and of the evidentiary deficiencies that resulted 
in the RO's denial of the claim for service connection for 
the cause of the veteran's death.  The United States Court of 
Appeals for Veterans Claims (Court) has held that in order to 
comply with the VCAA and its implementing regulations, the 
claimant must also be provided with notice as to which 
evidence, if any, he or she must submit in support of the 
claim and which evidence, if any, VA will obtain on his or 
her behalf.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The record contains no document showing that the 
requirements of the VCAA generally or of Quartuccio 
specifically have been satisfied to date.  However, since the 
Board's ruling herein is favorable to the claimant, the 
omission results in no prejudice to her and no useful purpose 
would be served by delaying the issuance of the present 
decision to provide additional notice regarding her and VA's 
obligations pertaining to the submission of evidence.  

The Board finds that the duty to assist has been 
satisfied.  The RO has obtained all available Government 
medical records and has assisted the appellant in 
procuring relevant private treatment records.  No 
additional records which would serve to further support 
the appellant's claim can be identified from the record.  
It should be noted that the Board remanded the case to 
the RO in an attempt to locate the veteran's service 
medical records, which were of record in the file at one 
time but can no longer be found.  Efforts to locate the 
service medical records at the RO or obtain further 
records from the service department were unsuccessful.  
At this point the Board knows of no additional avenues 
for further searches that might prove fruitful.  VA is 
not required to provide assistance to a claimant if no 
reasonable possibility exists that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) 
(West Supp. 20022); see also Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001) (extensive record and detailed 
decision show futility of any further evidentiary 
development).  Given the circumstances presented, there 
is nothing in the VCAA that would require that appellate 
review be deferred.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).  The Court has held that redundant 
remands are to be avoided.  In any event, the 
disposition of this appeal does not require the use of 
service medical records.  

Accordingly, the Board finds that the notification and duty 
to assist provisions have been satisfied and that no further 
actions pursuant to the VCAA need be undertaken on the 
appellant's behalf.  

Legal criteria  

Under the applicable statutory and regulatory provisions, in 
order to establish service connection for the cause of a 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by military service either caused 
or contributed substantially or materially to cause death.  
For a service-connected disability to be the cause of a 
death, it must singly or with some other condition be the 
immediate or underlying cause of death or be etiologically 
related to the cause of death.  38 U.S.C.A. § 1310 (West 1991 
& Supp. 2002); 38 C.F.R. § 3.312 (2001).  

The death of a veteran will be considered to have been due to 
a service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  To establish service connection 
for the cause of the veteran's death, the evidence must show 
that disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  

Service connection may be established for disability which is 
shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime) (West 1991 & Supp. 2002).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be recognized as 
service-connected.  When service connection is established 
for a secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (2001).  See Harder v. Brown, 5 Vet. App. 183, 187 
(1993); Allen v. Brown, 7 Vet. App. 439 (1995).  To show that 
a disability is proximately due to or the result of a 
service-connected disease or 


injury, the veteran must submit competent medical evidence 
showing that the disabilities are causally related.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 and has a 
disease listed at 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
including Agent Orange, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service.  38 C.F.R. §§ 3.307(a)(6)(iii) 
(2001).

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, provided that the requirements of 38 C.F.R. §§ 
3.307(a)(6) are met, even though there is no record of such 
disease during service, and provided further that the 
requirements of 38 C.F.R. § 3.307(d) (2001) are satisfied: 
chloracne or other acneform disease consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, certain respiratory cancers, 
and soft tissue sarcoma.  38 C.F.R. § 3.309(e).  The 
Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 61 Fed. Reg. 
414421 (1996).  

Factual background  

The veteran died in November 1994 at a VA hospital.  The 
cause of death, as reported on the death certificate, was 
pneumonia due to end-stage sarcoidosis.  Hodgkin's lymphoma 
and pulmonary fibrosis were listed as significant conditions 
which contributed to death but which were not related to the 
immediate cause of 


death.  At the time of the veteran's death, service 
connection was in effect for post-traumatic stress disorder, 
rated 50 percent disabling from November 1991, and for 
postoperative residuals of a right hydrocelectomy, rated 
noncompensable since December 1980.  A December 1994 rating 
decision which was rendered shortly after the veteran's death 
awarded service connection for Hodgkin's disease.  The rating 
decision was apparently not released due to the veteran's 
death.

The veteran filed his original application for VA disability 
benefits in December 1980 and listed lung fibrosis and 
Hodgkin's disease due to Agent Orange exposure among the 
disorders for which service connection was claimed.  The 
claim was adjudicated by the RO in March 1993.  According to 
the rating decision, service medical records, which were then 
of record, were negative for Hodgkin's disease or a chronic 
lung disease.  This rating decision became final in the 
absence of a timely appeal by the veteran.

The report of a VA hospitalization in November and December 
1980 states that in 1976 the veteran had been found to have 
Stage IV B Hodgkin's disease and that an open lung biopsy had 
shown desquamative interstitial pneumonitis with focal 
interstitial fibrosis.  A clinical entry during the 
hospitalization included a notation of "status post COPD 
[chronic obstructive pulmonary disease] treatment for 
Hodgkin's."  VA outpatient treatment records dated from 1977 
to 1980 note that the chemotherapy administered for Hodgkin's 
disease included Bleomycin.  A December 1980 outpatient entry 
notes that at the time of treatment for Hodgkin's disease, 
the interstitial fibrosis had been considered to be secondary 
to Hodgkin's disease.

The veteran was hospitalized frequently at VA hospitals 
between 1991 and his death, primarily for treatment of 
respiratory distress associated with chronic obstructive 
pulmonary disease with right heart failure, sarcoidosis of 
the lung, and recurring infections.  It was reported that in 
1980 the veteran had developed a 


pulmonary infiltrate and increased dyspnea and that a lung 
biopsy had revealed pulmonary sarcoidosis.  In 1990 he had 
had increased signs and symptoms of chronic obstructive 
pulmonary disease which had required the use of steroids and 
bronchodilators since then.  The veteran was admitted to a VA 
hospital in October 1994 with end-stage sarcoidosis and 
respiratory failure.  He died during this period of 
hospitalization.

In October 2002, in support of her appeal, the appellant 
submitted directly to the Board a medical memorandum from A. 
M. Gordon, M.D., associated with the Washington Hospital 
Center, who indicated that she had reviewed the veteran's 
claims file and pertinent medical records.  Noting that 
Bleomycin had been one of the chemotherapeutic agents used to 
treat Hodgkin's disease in 1976, Dr. Gordon indicated that 
Bleomycin was an antineoplastic agent that can cause severe 
pulmonary toxicity usually manifested as fibrosis of the 
lungs and that the toxicity can result from low doses.  She 
noted that at the time of the Hodgkin's disease diagnosis the 
pulmonary fibrosis was of unknown etiology and that the 
subsequent treatment with an antineoplastic agent with 
substantial pulmonary toxic effect may have worsened the 
pulmonary fibrosis.  Noting that the veteran had developed 
sarcoidosis and severe chronic obstructive pulmonary disease 
and that the primary and contributory causes of death were 
pneumonia and pulmonary fibrosis, she expressed the opinion 
that it was "therefore more likely than not that his 
chemotherapeutic treatment with Bleomycin resulted in 
worsening of the pulmonary fibrosis with concomitant 
compromise in lung function" and that it was "also more 
likely than not that the veteran's death can be attributed in 
part to the complications associated with his treatment for 
his service-connected disability."

Discussion

The appellant does not contend, and the evidence does not 
show, that the sarcoidosis that was first manifest in 1980 
and that ultimately caused the veteran's 


death had its onset during his period of active military 
service or within one year thereof, nor is it shown or 
contended that the service-connected PTSD or the residuals of 
a right hydrocelectomy caused or contributed to the veteran's 
death.  The appellant maintains instead that the veteran's 
postservice Hodgkin's disease is the result of exposure to 
Agent Orange in service and that the treatment administered 
for the disease beginning in 1976 worsened the pulmonary 
disease that ultimately brought about the veteran's death.  

During his lifetime the veteran filed claims for service 
connection for Hodgkin's disease and for a lung disorder but 
the claims were denied in 1981 and the veteran did not 
appeal.  However, under the law, a claim for service 
connection for the cause of death is treated as a new claim 
regardless of the status of the adjudication of disability 
claims brought by the veteran during his lifetime.  See 
Lathan v. Brown, 7 Vet. App. 359 (1995); See also 38 C.F.R. 
§ 20.1106 (2001) (except [under circumstances not here 
applicable], issues involved in a survivor's claim for death 
benefits will be decided without regard to any prior 
disposition of those issues during the veteran's lifetime).  
Consequently, the appellant is not subject to the requirement 
that new and material evidence be submitted to reopen a 
previously disallowed claim and is entitled to a de novo 
review of the issue of whether Hodgkin's disease was incurred 
in or aggravated by military service.  See 38 U.S.C.A. § 5108 
(West 1991 and Supp. 2002); 38 C.F.R. § 3.156(a) (2001).

By the same token, any claim pending at the time of a 
veteran's death is extinguished by his death.  Zevalkink v. 
Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. 
Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 
Vet. App. 42, 47 (1994).  Consequently, the October 1975 
rating decision that granted service connection for Hodgkin's 
disease is a nullity under the law.  However, the 


issue of entitlement to service connection for Hodgkin's 
disease in inextricably intertwined with the cause of death 
issue and must be addressed herein.  

The issue of whether Hodgkin's disease had its onset as a 
result of exposure to Agent Orange or other herbicides in 
service entails two factual determinations: 
(1) whether the veteran was exposed to Agent Orange in 
service and (2) if so, whether such exposure caused the 
leukemia.  In the present case the exposure question is 
resolved by regulation inasmuch as any veteran who has any of 
certain diseases listed at 38 C.F.R. § 3.309(e) and who 
served in Vietnam between January 1962 and May 1975 is 
presumed to have been exposed to an herbicide agent during 
such service.  The veteran met those qualifications, and 
there are no circumstances which would warrant a finding that 
the presumption has been rebutted.  With respect to the 
causation question, the law provides a lifetime presumption 
that where a veteran who was exposed to Agent Orange in 
service develops any of a number of enumerated diseases, 
including Hodgkin's disease, such disease was incurred in 
such service.  The veteran's postservice Hodgkin's disease 
may therefore be recognized as a service-connected disability 
by operation of this presumption.  

At the time of the veteran's death, Hodgkin's disease had 
been in remission for a number of years, and the veteran's 
primary disability involved respiratory problems associated 
with sarcoidosis and COPD.  The only medical evidence of 
record with respect to the question of whether Hodgkin's 
disease affected the progression of respiratory disease or 
otherwise contributed to the veteran's death is found in the 
October 2002 statement of Dr. Gordon.  Although this 
statement was received at the Board, recent revisions to the 
Board's regulations permit the Board to consider such 
evidence without referral to the RO for initial 
consideration.  See 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
[to be codified at 38 C.F.R. § 20.903].  Notwithstanding the 
requirements of 38 C.F.R. § 1304, the evidence may properly 
be considered by the Board in the absence of a showing of 
good cause since it does 


not appear that the appellant was furnished the standard 
notice that the appeal had been certified to the Board.  

In evaluating the probative value of medical evidence, the 
Court has stated that:  

[t]he probative value of the medical 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. As is true with any piece of evidence, 
the credibility and weight to be attached 
to these opinions [are] within the 
province of the [Board] as adjudicators.  

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Court has also held that the Board may not reject medical 
opinions based on its own medical judgment.  Obert v. Brown, 
5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. 
App 171 (1991).  

In assessing the probative value of Dr. Gordon's statement, 
it is noteworthy that her opinion was based on a review of 
actual medical records rather than a mere recitation by the 
appellant of the veteran's medical history.  It is not based 
on speculation or remote possibility and is not couched in 
ambiguous language.  To the contrary, it is precise as to the 
reasoning and as to documented medical facts on which it is 
based.  Most importantly, it is not contradicted by other 
competent medical evidence in the record.  In conjunction 
with all of the evidence of record, this report permits a 
finding that the treatment provided for Hodgkin's disease 
caused or exacerbated the veteran's respiratory disease to 
such an extent as to constitute a contributory cause of 
death.  

Accordingly, the Board finds that with the resolution of any 
doubt in the appellant's favor, the evidence is at least in 
relative equipoise and the appeal is allowed.  38 U.S.C.A. 
§ 5107(b) (West 1991 & Supp. 2002).  


ORDER

The appeal for service connection for the cause of the 
veteran's death is allowed.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

